MARX, J.
Epitomized Opinion
Pritz, a resident and owner of a house on Reading Roadj brought action for a restraining order against Messer and others, owners of an adjoining lot in the city of Cincinnati. The plaintiff claimed that the defendant owners were about to erect an eleven story apartment building having a greater height and percentage of lot occupancy than that permitted by the zoning ordinance of Cincinnati (Par. 71-1924) pursuant to a permit issued by the building commissioner prior to the effective date of said zoning law. The plaintiff also alleged that the building permit was not lawfully issued because the conditions precedent to its issue were not complied with in numerous particulars. The plaintiff further claims that the erection of said apartment would result in special damake to her. In granting the relief prayed for, the court held:
1. The zoning ordinance of Cincinnati is constitutional. (Santaggelo v. Cincinnati, Abs.)
2. Where a person shows that he will sustain special damages, if defendant is permitted to erect a proposed building, in violation of a zoning resolution, the former is entitled to equitable aid in enjoining the same.
3. As the plaintiff would suffer special damage if the building were erected, she was entitled to maintain an action for an injunction^ to enforce the restrictions contained in theW| zoning ordinance.
4. As the submitted plans and specifications were insufficient to enable the building commissioner to exercise his discretion with reference thereto, as required in the Ordinance, Secs. 340 and 341 of the Ordinances of Cincinnati, a permit so issued was void.